Title: To George Washington from John Hanson, 13 August 1782
From: Hanson, John
To: Washington, George


                  
                     Sir
                     Philadelphia Augt 13th 1782
                  
                  Your Excellencys letter of the 5th inclosing a Copy of Sir Guy Carlton and Admiral Digbys Letter to you of the 2d, Came to hand in the Evening of the 8th which were laid before Congress the next Morning.  their Sentiments thereon, I expect will be forwarded to your Excellency from the War Office by this post.
                  I have the honor to inclose you Copys of Letters from Gen. Green to Congress, and also Copys of Gen. Waynes Letters to Gen. Green, together with a Copy of the return of the Killed and Wounded in an Action of the 24th June With a Body of Creek Indians.
                  I Congratulate you on the evacuation of Savannah, and have the honor to be with real esteem and regard Your Excellencys most Obedt Hble Servt
                  
                     John Hanson
                  
               